Citation Nr: 1826730	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to June 1986 to April 1987 and from June 1986 to April 1987 in the United States Army. He served on active duty from May 1990 to January 1992 in the United States Air Force.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim regarding service connection for an acquired psychiatric disorder, to include bipolar disorder, must be REMANDED for additional development.

The Veteran, through his representative, argues that the Veteran should be afforded a VA examination to assess his mental health symptomatology. See February 2015 Correspondence. He cites to patterns of behavior such as "solid work ethic interrupted by recklessness," instances of disregard for the safety of others as indications that a mental health disability may have existed during service. Id.

The Veteran's service treatment records indicate that he presented for problems with alcohol abuse, which he characterized as "out of control." See November 1995 STR. The examiner endorsed that the "patient needs DNIF (duty not including/involving flying) due to his heavy drinking.

Post-separation treatment records reveal that he has had "longstanding problems with alcohol dependence, depression, and manic symptoms. See December 2005 CAPRI. He was found to have has a history of driving while under the influence of alcohol, an outstanding warrant in Oklahoma for driving with a suspended license, fraud charges filed by his mother for money he spent, incarceration for theft charges in 1997, and residence in a halfway house for a year while on probation.  His mother further reported a possible loss of his pilot's license due to alcohol use. Additionally, treatment records endorse a "questionable history of bipolar disorder." See November 2003 CAPRI.

In July 2003, the Veteran suffered a traumatic brain injury as a result of being ejected from his vehicle after a motor vehicle accident. The medical records indicate inconsistent self-reports of mental health symptomatology following the trauma.  The Veteran was noted to be a poor historian at the time of the initial neuropsychological due to memory problems. 

Vocational Rehabilitation records, endorsed by clinical psychologist Dr. H., reveal that the Veteran's bipolar disorder was "diagnosed prior to the motor vehicle accident" and listed a "brain syndrome" as post-traumatic result of an MVA.

In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but; (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

The Board finds that a VA mental health examination is needed to clarify the evidence in the record regarding the diagnosis, onset, and etiology of any current mental health disability, including bipolar disorder. The Veteran's service treatment records, including entry and separation examinations, indicate that he had a "normal" neurological and psychological profiles. However, treatment records and social history indicate that an acquired psychiatric disability may have pre-existed before military service. While there is evidence he has an acquired psychiatric disability, including bipolar disorder, symptoms of depression, and alcohol abuse, there is no probative opinion addressing whether it is related to his active military service.

The Board notes that secondary service connection is available for alcohol abuse if such abuse is found to be secondary to a service-connected disability. For example, a Veteran whose service-connected psychiatric disability causes him to become a drug user may be compensated for such drug disability. Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001). As such, his alcohol abuse patterns and its effect on his mental health profile should be fully addressed.

Finally, the Veteran's case file lacks documents necessary to adjudicate his claim. He reports receiving disability compensation from the Social Security Administration; however, these records are not part of his case file. Additionally, the July 2012 rating decision on appeal endorsed "[r]efer to the enclosed letter for further explanation," but contained no attachment explaining the reasons and bases for the denial of the Veteran's service connection claim. These records should be obtained and made part of the Veteran's case file.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's July 2012 rating decision, including all cited attachments, and add the documents into the Veteran's case file.

2. Obtain a copy of the Veteran's Social Security Administration (SSA) records involving his disability claim(s) and add the documents into the Veteran's case file.

3. Schedule the Veteran for a VA mental health examination. The examination should address the Veteran's confirmed mental health diagnoses and symptomatology including bipolar disorder, depression, TBI, and alcohol dependence (i.e. self-medication practices).

a. The examination should assess the Veteran's mental health history and address the earliest ascertainable time-point at which a diagnosis for a mental health disability, including bipolar disorder can be rendered. 

b. The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder, including bipolar disorder, is etiologically related to active service.

c. If the examiner finds that the diagnosis of an acquired psychiatric disorder predated service, she or he should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, including bipolar disorder, was aggravated beyond its natural progression due to active military service. The opinion should assess the Veteran's alcohol consumption habits during service assess its relationship to his acquired psychiatric disorder.

4. Following completion of the above, readjudicate the Veteran's claims for service connection for an acquired psychiatric disability, to include bipolar disorder. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




